                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JAMES C. WEST,

                          Plaintiff,

                          v.                               CAUSE NO.: 3:17-CV-711-PPS-MGG

 JULIE LARSON, et al.,

                         Defendants.

                                       OPINION AND ORDER

        James C. West, a prisoner without a lawyer, proceeds on an Eighth Amendment

claim of deliberate indifference to his serious medical needs against Christopher Hall;

James Tieman; and Lynn S. Mahoney Henckel. 1 He alleges that Nurse Henckel, Dr.

Hall, and Dr. Tieman acted with deliberate indifference in treating his blood pressure

and heart condition, which resulted in his hospitalization on August 2, 2017. The

defendants filed a motion for summary judgment, arguing that they did not act with

deliberate indifference but provided medical treatment in accordance with their

professional judgment. In response, West argues that the defendants should have

consulted with West’s cardiologist with respect to his blood pressure medication or

continued the blood pressure medications prescribed by that physician.




         1 For purposes of this order, I will refer to the defendants by the names provided by their counsel

rather the names provided in the amended complaint. Notably, the defendants have identified “Nurse
Lynn” as Lynn S. Mahoney Henckel.
                                          FACTS

       Dr. Hall and Dr. Tieman work as physicians at the St. Joseph County Jail. ECF 70-

4; ECF 70-5. Nurse Henckel works at the St. Joseph County Jail as the health services

manager. ECF 70-6. In that capacity, she manages the clinical and operational

components of the medical unit. Id. On occasion, she also administers medication to

inmates. Id.

       On March 24, 2017, West was admitted at the St. Joseph Regional Medical Center.

ECF 70-2. On March 29, 2017, he was discharged with diagnoses of congestive heart

failure, coronary artery disease, hypertension, and kidney failure. Id. at 10. He was also

prescribed carvedilol for hypertension. Id. Carvedilol is a beta blocker commonly used

to treat high blood pressure and heart failure. ECF 70-4. Dr. Varied, the attending

physician, noted that angiotensin-converting enzyme (ACE) inhibitors were to be

avoided due to the condition of West’s kidneys and discontinued the prescription for

Lisinopril. ECF 70-2 at 10, 14. Lisinopril is an ACE inhibitor commonly used to treat

high blood pressure and heart failure. ECF 70-4.

       On April 1, 2017, West arrived at the St. Joseph County Jail, and he informed

medical staff that his medications consisted of aspirin, Lasix, simvastatin, nitroglycerin,

and Zantac. ECF 70-3 at 3. Pharmacy records confirmed these medications and further

indicated that West had a prescription for Lisinopril as of September 2016 as well as a

prescription for carvedilol. Id. at 4. On April 2, a medication order was entered for

carvedilol and Lisinopril, but Dr. Tieman rescinded the order for Lisinopril. Id. at 13, 18.




                                             2
He reasoned that carvedilol was sufficient to treat West’s blood pressure and that

Lisinopril would have caused his blood pressure to drop too low. ECF 70-5.

       On April 22 and April 23, 2017, Nurse Henckel gave West his prescribed

medications, including carvedilol. ECF 70-3 at 34-35. According to West, he discussed

his blood pressure medication with Nurse Henckel, and she told him, “Even if his blood

pressure was a little high, it was good for him.” ECF 72 at 6. On June 5, Dr. Hall

reviewed West’s vital measurements and prescribed amlodipine due to West’s high

blood pressure and decreased weight. Id. at 7; ECF 70-4. Amlodipine is a calcium

channel blocker used to treat high blood pressure and angina pectoris, which is

distinguishable from a heart attack. Id. Angina pectoris describes stable chest pain and

is a common symptom of coronary artery disease. Id.

       On July 19, 2017, West submitted a medical request form, complaining of chest

pains, numbness in the left side, and headaches. ECF 70-3 at 24. He requested an

appointment with a physician. Id. On July 20, Dr. Tieman examined West, increased the

dosage of amlodipine, and ordered daily blood pressure checks for one week. Id. On

July 31, Dr. Hall examined West due to his complaint of possible heart attacks. Id. at 25.

He prescribed nitroglycerin for chest pain and scheduled an appointment with Dr.

Patel, West’s cardiologist. Id. According to West, Dr. Hall refused West’s request for an

electrocardiogram scan and told West there was nothing more he could do. ECF 72 at 8.

       On August 2, 2017, West complained of pain in his chest and left arm and had

difficulty walking. ECF 70-3 at 11. A nurse gave West a nitroglycerin pill, but West

indicated that the pill did not alleviate his pain. Id. West was given a second


                                             3
nitroglycerin pill with the same result. Dr. Tieman called an ambulance, and West was

taken to Memorial Hospital, where he stayed until August 4. Id. The medical records

from the hospital indicate no new diagnoses or medication adjustments, though West

received educational materials on angina pectoris. Id. at 55-58. On August 15, 2017,

West complained that his blood pressure medication was too strong and caused his

blood pressure to drop too low, but Dr. Hall did not adjust his medication. ECF 70-3 at

26. In September 2017, West transferred to the Elkhart County Jail. ECF 4.

                                  STANDARD OF REVIEW

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between the parties makes

summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id. In determining whether summary judgment is appropriate,

the deciding court must construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Ogden v. Atterholt, 606

F.3d 355, 358 (7th Cir. 2010). “However, our favor toward the nonmoving party does

not extend to drawing inferences that are supported by only speculation or conjecture.”

Fitzgerald v. Santoro, 707 F.3d 725, 730 (7th Cir. 2013) (citing Harper v. C.R. Eng., Inc., 687

F.3d 297, 306 (7th Cir. 2012)).


                                               4
                                        ANALYSIS

       West alleges that Dr. Hall, Dr. Tieman, and Nurse Henckel acted with deliberate

indifference to his serious medical needs in treating his high blood pressure and heart

condition, which resulted in a heart attack. Under the Eighth Amendment, inmates are

entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish

liability under the Eighth Amendment, a prisoner must show: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to his

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994.) A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention, and if untreated could result in further significant injury or unnecessary pain,

and that significantly affects the person’s daily activities or features chronic and

substantial pain. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).

       Deliberate indifference is a high standard, and is “something approaching a total

unconcern for a prisoner’s welfare in the face of serious risks,” or a “conscious, culpable

refusal” to prevent harm. Duane v. Lane, 959 F.2d 673, 677 (7th Cir. 1992). “[C]onduct is

deliberately indifferent when the official has acted in an intentional or criminally

reckless manner, i.e., the defendant must have known that the plaintiff was at serious

risk of being harmed and decided not to do anything to prevent that harm from

occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d 469,

478 (7th Cir. 2005). For a medical professional to be held liable for deliberate

indifference to an inmate’s medical needs, he must make a decision that represents


                                              5
“such a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base the

decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). As the

Seventh Circuit has explained:

       [M]edical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment
       that reflects professional judgment, practice, or standards. There is not one
       proper way to practice medicine in a prison, but rather a range of
       acceptable courses based on prevailing standards in the field. A medical
       professional’s treatment decisions will be accorded deference unless no
       minimally competent professional would have so responded under those
       circumstances.

Id. at 697-698. Negligence, incompetence, or even medical malpractice do not amount to

deliberate indifference. Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004); Walker v.

Peters, 233 F.3d 494, 499 (7th Cir. 2000).

       Furthermore, a prisoner is not entitled to demand specific care, nor is he entitled

to the “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Where the

defendants have provided some level of care for a prisoner’s medical condition, in order

to establish deliberate indifference the prisoner must show that “the defendants’

responses to [his condition] were so plainly inappropriate as to permit the inference that

the defendants intentionally or recklessly disregarded his needs.” Hayes v. Synder, 546

F.3d 516, 524 (7th Cir. 2008). A mere disagreement with medical professionals about the

appropriate treatment does not amount to an Eighth Amendment violation. Ciarpaglini

v. Saini, 352 F.3d 328, 331 (7th Cir. 2003).




                                               6
      The defendants argue that they did not act with deliberate indifference in

providing medical treatment to West at the St. Joseph County Jail but relied on their

medical judgment. West responds that Dr. Patel prescribed him Lisinopril and that the

defendants should have either followed Dr. Patel’s lead or consulted with Dr. Patel

before changing his prescriptions. Though Dr. Patel may have prescribed Lisinopril, the

record also indicates that medical staff at the St. Joseph Regional Medical Center

determined that ACE inhibitors were medically inappropriate due to West’s kidneys,

and they discontinued Lisinopril. When West arrived at the jail, Dr. Tieman ordered

carvedilol to control his blood pressure and discontinued Lisinopril, which was

consistent with the hospital orders. When carvedilol alone was insufficient to control

West’s blood pressure, Dr. Hall prescribed amlodipine, a blood pressure medication.

When Dr. Tieman observed that West’s blood pressure was still too high, he increased

the dosage of amlodipine. In sum, the record includes nothing to suggest that the

decisions about West’s blood pressure medication amounted to deliberate indifference.

      West also alleges that Nurse Henckel acted with deliberate indifference when he

discussed his high blood pressure with her. On April 22 and April 23, 2017, Nurse

Henckel gave West his medications, including carvedilol. At this time, West complained

that he was not receiving Lisinopril, and Nurse Henckel told him, “Even if his blood

pressure was a little high, it was good for him.” This statement does not reflect

deliberate indifference but instead echoes the medical judgment of Dr. Varied, who

recommended that West avoid ACE inhibitors, and Dr. Tieman, who determined that

Lisinopril and carvedilol together would have caused West’s blood pressure to drop too


                                            7
low. Additionally, in August 2017, West requested a lesser dosage of medication

because he believed his blood pressure was too low, illustrating that even West

understood and appreciated the risk of low blood pressure as a legitimate medical

concern.

      West further alleges that Dr. Hall acted with deliberate indifference during his

appointment on July 31, 2017, when Dr. Hall examined West based on his complaint of

possible heart attacks. Dr. Hall prescribed nitroglycerin for chest pain and scheduled an

appointment with Dr. Patel. He also refused West’s request for an electrocardiogram

scan and told West there was nothing more he could do. The record reflects that Dr.

Hall determined that West suffered from chest pain rather than a series of heart attacks

and treated him accordingly. West contends that Dr. Hall should have ordered an

electrocardiogram scan based on West’s history of heart disease and that the failure to

do so resulted in his hospitalization for a heart attack. However, there is no medical

evidence to support either of these contentions. Instead, the hospitalization records

indicate that West merely experienced chest pain and offer no indication that the jail

medical staff should have altered their course of treatment in any way.

        In conclusion, the record does not demonstrate that the defendants acted with

deliberate indifference but instead unequivocally reflects that they provided medical

treatment consistent with their medical judgment. Therefore, the defendants’ motion for

summary judgment is granted.

      For these reasons, the court:

      (1) GRANTS the motion for summary judgment (ECF 68); and


                                            8
(2) DIRECTS the clerk to enter judgment and to close this case.

SO ORDERED on October 5, 2018.

                                         s/ Philip P. Simon
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     9
